                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JOHN DOE,                                           Case No. 20-cv-00392-JD
                                                       Plaintiff,
                                   8
                                                                                            ORDER RE PLAINTIFF’S MOTION TO
                                                v.                                          PROCEED UNDER PSEUDONYM
                                   9

                                  10    LIFE INSURANCE COMPANY OF                           Re: Dkt. No. 3
                                        NORTH AMERICA, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed plaintiff’s request to proceed with this action under a fictitious

                                  14   name. Dkt. No. 3. The request is granted on a preliminary basis.

                                  15          Our federal courts have a strong tradition of transparent litigation. See Does I thru XXIII v.

                                  16   Advanced Textile Corp., 214 F.3d 1058, 1067 (2000) (the “use of fictitious names runs afoul of the

                                  17   public’s common law right of access to judicial proceedings, and Rule 10(a)’s command that the

                                  18   title of every complaint ‘include the names of all the parties.’”) (citations omitted). The Court is

                                  19   consequently unwilling to permanently grant broad anonymity to the plaintiff at this stage of the

                                  20   case, when no defendant has been served or has appeared.

                                  21          Plaintiff may proceed with the service of his complaint under a pseudonym. If he wishes

                                  22   to maintain that status, he may renew his request in an administrative motion filed with notice to

                                  23   defendants, within 21 days of effectuating service. The Court will then re-visit the matter after

                                  24   defendants have had an opportunity to respond to plaintiff’s request.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 6, 2020

                                  27
                                                                                                     JAMES DONATO
                                  28                                                                 United States District Judge
